


Zais Group/Zais Financial Trademark License Agreement

       This Zais Group/Zais Financial Trademark License Agreement (“Agreement”),
is entered into as of the 5th day of February, 2013 (“Effective Date”), by and
between the Parties,

       ZAIS Group, LLC, a Delaware limited liability company, having a principal
place of business at Two Bridge Avenue, Suite 322, Red Bank, New Jersey
07701-1106 (“ZAIS Group”), and 

       ZAIS Financial Corp., a Maryland corporation with offices at Two Bridge
Avenue, Suite 322, Red Bank, New Jersey 07701-1106 (“ZFC”),

and the Parties agree as follows:

A R T I C L E 1
BACKGROUND AND DEFINITIONS

       1.1 ZAIS Group has adopted, is using, and is the owner of the Licensed
Mark (as defined in Article 1.6) in the United States for financial services.

       1.2 ZFC is a Real Estate Investment Trust managed by a subsidiary of ZAIS
Group.

       1.3 ZFC desires to use the Licensed Mark as part of the trade name ZAIS
Financial Corp. and in connection with the Licensed Services (as defined in
Article 1.8) .

       1.4 ZAIS Group desires to license the Licensed Mark on a limited purpose,
fully revocable basis to ZFC to be used as part of the trade name ZAIS Financial
Corp. and in connection with the Licensed Services subject to the terms and
conditions set forth in this Agreement.

       1.5 “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

       1.6 “Licensed Mark” means the mark ZAIS.

       1.7 “Licensed Trade Name” means the corporate name ZAIS Financial Corp.
and any variation thereof including the term ZAIS that is used by Licensed
Users, including in relation to the website addresses zaisfinancial.com and
zaisfinancialcorp.com.

       1.8 “Licensed Services” means real estate finance products and services
offered in the United States by Licensed Users.

       1.9 “Licensed User” and “Licensed Users” means ZFC and ZFC’s
Subsidiaries.

       1.10 “Subsidiary” means any corporation, company or other legal entity:

       1.10.1 more than fifty percent (50%) of whose shares or outstanding
securities (representing the right to vote for the election of directors or
other managing authority) are, now or hereafter, Controlled, directly or
indirectly by a party hereto, but such entity shall be deemed to be a Subsidiary
for the purposes of this Agreement only so long as such Control exists; or 

       1.10.2 which does not have outstanding shares or securities, as may be
the case in a partnership, joint venture, or unincorporated association, but
more than fifty percent (50%) of whose ownership interest representing the right
to make decisions for such entity is now or hereafter, Controlled, directly or
indirectly by a party hereto, but such entity shall be deemed to be a Subsidiary
for the purposes of this Agreement only so long as such Control exists.

- 1 -

--------------------------------------------------------------------------------




A R T I C L E 2
LICENSE GRANT AND CONDITIONS OF LICENSED USE

       2.1 ZAIS Group hereby grants Licensed Users a nonexclusive,
nontransferable, nonsublicensable, fully revocable, royalty-free limited purpose
license to use and display the Licensed Trade Name and the Licensed Mark in the
United States solely in connection with the Licensed Services.

       2.2 All use of the Licensed Mark by Licensed Users, and all goodwill
associated with such use, shall inure to the benefit of ZAIS Group.

       2.3 Licensed Users shall use the Licensed Mark in a form which is in
accordance with sound trademark practice so as not to weaken the value of the
Licensed Mark. Licensed Users shall use the Licensed Mark in a manner that does
not derogate, based on an objective business standard, ZAIS Group’s rights in
the Licensed Mark or the value of the Licensed Mark, and shall take no action
that would, based on an objective standard, interfere with, diminish or tarnish
those rights or value.

       2.4 The Licensed Mark shall remain the exclusive property of ZAIS Group
and nothing in this Agreement shall give Licensed Users any right or interest in
the Licensed Mark except the licenses expressly granted in this Agreement.

       2.5 All of ZAIS Group’s rights in and to the Licensed Mark, including,
but not limited to, the right to use and to grant others the right to use the
Licensed Mark, are reserved by ZAIS Group.

       2.6 No license, right, or immunity is granted by either party to the
other, either expressly or by implication, or by estoppel, or otherwise with
respect to any trademarks, copyrights, or trade dress, or other property right,
other than with respect to the Licensed Trade Name and the Licensed Mark in
accordance with Article 2.1 of this Agreement.

       2.7 Licensed Users acknowledge that ZAIS Group is the sole owner of all
right, title and interest in and to the Licensed Mark, and that Licensed Users
have not acquired, and shall not acquire, any right, title or interest in or to
the Licensed Mark except the right to use the Licensed Mark in accordance with
the terms of this Agreement.

       2.8 Licensed Users shall not register the Licensed Mark in any
jurisdiction without ZAIS Group’s express prior written consent, and ZAIS Group
shall retain the exclusive right to apply for and obtain registrations for the
Licensed Mark throughout the world.

       2.9 Licensed Users shall not challenge the validity of the Licensed Mark,
nor shall Licensed Users challenge ZAIS Group’s ownership of the Licensed Mark
or the enforceability of ZAIS Group’s rights therein.

- 2 -

--------------------------------------------------------------------------------




       2.10 Licensed Users shall designate the first or a prominent use of the
Licensed Mark in all promotional materials, documents, brochures, and/or manuals
with the symbol “SM”.

       2.11 Licensed Users agree to cooperate with ZAIS Group’s preparation and
filing of any applications, renewals or other documentation necessary or useful
to protect and/or enforce ZAIS Group’s intellectual property rights in the
Licensed Mark.

       2.11.1 Licensed Users shall notify ZAIS Group promptly of any actual or
threatened infringements, imitations or unauthorized uses of the Licensed Mark
of which Licensed Users become aware. 

       2.11.2 ZAIS Group shall have the sole right, though it is under no
obligation, to bring any action for any past, present and future infringements
of its intellectual property rights in the Licensed Mark. 

       2.11.3 Licensed Users shall cooperate with ZAIS Group, at ZAIS Group’s
expense for any out-of-pocket costs incurred by Licensed Users, in any efforts
by ZAIS Group to enforce its rights in the Licensed Mark or to prosecute third
party infringers of the Licensed Mark.

       2.11.4 ZAIS Group shall be entitled to retain any and all damages and
other monies awarded or otherwise paid in connection with any such action.

       2.12 Quality Control. In order to promote the goodwill symbolized by the
Licensed Mark, Licensed Users will insure that the Licensed Services shall be of
the same high quality as the services marketed or otherwise provided by ZAIS
Group.

       2.12.1 Licensed Users shall use the Licensed Mark only in connection with
services that meet or exceed generally accepted industry standards of quality
and performance. 

       2.12.2 ZAIS Group shall have the right to monitor the quality of the
services provided and promotional materials used by Licensed Users, and Licensed
Users shall use reasonable efforts to assist ZAIS Group in monitoring the
quality of the services provided and promotional materials used by Licensed
Users. 

       2.12.3 From time to time and upon ZAIS Group’s request, Licensed Users
shall submit to ZAIS Group samples of all materials bearing the Licensed Mark,
including, without limitation, any advertising, packaging and other publicly
disseminated materials. 

       2.12.4 If ZAIS Group discovers any improper use of the Licensed Mark on
any such submission and delivers a writing describing in detail the improper use
to ZFC, Licensed Users shall remedy the improper use immediately.

A R T I C L E 3
TERM AND TERMINATION

       3.1 Either party may terminate this Agreement by giving the other party
thirty (30) days’ prior written notice.

- 3 -

--------------------------------------------------------------------------------




       3.2 This Agreement and all rights and licenses granted under this
Agreement shall terminate as soon as practicable, but no longer than thirty (30)
days, after:

       3.2.1 A third party acquires Control of ZFC; or 

       3.2.2 ZAIS Group or any Subsidiary of ZAIS Group ceases to manage ZFC.

       3.3 In the event that ZFC loses Control of a Subsidiary, all rights and
licenses granted to the former Subsidiary under this Agreement shall immediately
terminate.

       3.4 Upon termination of this agreement, Licensed Users shall immediately
cease use of the Licensed Trade Name and Licensed Mark as soon as practicable,
but no longer than thirty (30) days, after termination.

A R T I C L E 4
GENERAL PROVISIONS

       4.1 Indemnification. Licensed Users, at Licensed Users’ own expense,
shall indemnify, hold harmless and defend ZAIS Group, its affiliates, successors
and assigns, and its and their directors, officers, employees and agents,
against any claim, demand, cause of action, debt, expense or liability
(including attorneys’ fees and costs), to the extent that the foregoing (a) is
based on a claim resulting solely from any service provided or offered by
Licensed Users, (b) results from a material breach, or is based on a claim that,
if true, would be a material breach, of this Agreement by Licensed Users, or (c)
is based upon Licensed Users’ unauthorized or improper use of the Licensed Mark.

       4.2 LIMITATION OF WARRANTY AND LIABILITY. ZAIS GROUP DOES NOT MAKE
WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, RELATED TO OR ARISING OUT OF
THE LICENSED MARK OR THIS AGREEMENT.

       4.2.1 ZAIS GROUP SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND/OR
TITLE, AND ALL OTHER WARRANTIES THAT MAY OTHERWISE ARISE FROM COURSE OF DEALING,
USAGE OF TRADE OR CUSTOM. 

       4.2.2 IN NO EVENT SHALL ZAIS GROUP OR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES, LICENSORS, SUPPLIERS OR OTHER REPRESENTATIVES BE LIABLE FOR ANY
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS,
BUSINESS INTERRUPTION, LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR
OTHERWISE, ARISING FROM OR RELATING TO THIS AGREEMENT OR THE LICENSED MARK, EVEN
IF ZAIS GROUP IS EXPRESSLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE
FOREGOING LIMITATION OF LIABILITY AND EXCLUSION OF CERTAIN DAMAGES SHALL APPLY
REGARDLESS OF THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDIES AVAILABLE TO
EITHER PARTY.

       4.3 Non-Transferable Agreement. Licensed Users may not assign this
Agreement and/or any rights and/or obligations hereunder without the prior
written consent of ZAIS Group and any such attempted assignment shall be void.

       4.4 Remedies. Licensed Users acknowledge that a material breach of
Licensed Users’ obligations under this Agreement would cause ZAIS Group
irreparable damage. Accordingly, Licensed Users agree that in the event of such
breach or threatened breach, in addition to remedies at law, ZAIS Group shall
have the right to enjoin Licensed Users from the unlawful and/or unauthorized
use of the Licensed Trade Name and/or the Licensed Mark and other equitable
relief to protect ZAIS Group’s rights in the Licensed Mark.

- 4 -

--------------------------------------------------------------------------------




      4.5 Integration. This Agreement contains the entire agreement of the
parties. No promise, inducement, representation or agreement, other than as
expressly set forth herein, has been made to or by the Parties hereto. All prior
agreements and understandings related to the subject matter hereof, whether
written or oral, are expressly superseded hereby and are of no further force or
effect.

      4.6 Binding Agreement. This Agreement shall be binding upon the Parties’
permitted assigns and successors and references to each party shall include such
assigns and successors.

      4.7 Amendment. This Agreement cannot be altered, amended or modified in
any respect, except by a writing duly signed by both Parties.

      4.8 No Strict Construction. The normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement. Headings are for reference and
shall not affect the meaning of any of the provisions of this Agreement.

      4.9 Waiver. At no time shall any failure or delay by either party in
enforcing any provisions, exercising any option, or requiring performance of any
provisions, be construed to be a waiver of same.

      4.10 Governing Law and Jurisdiction. The provisions of this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (excluding any conflict of law rule or principle that would refer to
the laws of another jurisdiction). Each party hereto irrevocably submits to the
jurisdiction of the state and federal courts located in New York, in any action
or proceeding arising out of or relating to this Agreement, and each party
hereby irrevocably agrees that all claims in respect of any such action or
proceeding must be brought and/or defended in any such court; provided, however,
that matters which are under the exclusive jurisdiction of the federal courts
shall be brought in the Federal District Court for the District of New York.
Each party hereto consents to service of process by any means authorized by the
applicable law of the forum in any action brought under or arising out of this
Agreement, and each party irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

      4.11 Attorney’s Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
Parties hereto agree that the prevailing party shall be entitled to recover from
the other party upon final judgment on the merits reasonable attorneys’ fees
(and sales taxes thereon, if any), including attorneys’ fees for any appeal, and
costs incurred in bringing such suit or proceeding.

      4.12 Relationship of the Parties. Nothing in this Agreement will be
construed as creating a joint venture, partnership, or employment relationship
between ZAIS Group and ZFC or any of ZFC’s Subsidiaries. Neither party will have
the right, power or implied authority to create any obligation or duty on behalf
of the other party.

      4.13 Notices. Unless otherwise specified in this Agreement, all notices
shall be in writing and delivered personally, mailed, first class mail, postage
prepaid, or delivered by confirmed electronic or digital means, to the addresses
set forth at the beginning of this Agreement and to the attention of the
undersigned. Either party may change the addresses or addressees for notice by
giving notice to the other. All notices shall be deemed given on the date
personally delivered, when placed in the mail as specified or when electronic or
digital confirmation is received.

- 5 -

--------------------------------------------------------------------------------




       4.14 Counterparts. This Agreement may be executed in counterparts, by
manual or facsimile signature, each of which will be deemed an original and all
of which together will constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

ZAIS FINANCIAL CORP.

 
    By:        /s/ Michael Szymanski Name: Michael Szymanski Title: Chief
Executive Officer

 
 

ZAIS GROUP, LLC

 
    By:          /s/ Michael Szymanski Name: Michael Szymanski Title: President



[Signature Page to License Agreement]

--------------------------------------------------------------------------------